                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF KANSAS
                             KANSAS CITY DIVISION

In The Matter Of:                             )
                                              )        Case Number 19-20809-rdb
Jon Chad Hanson                               )
Thadeesa Mae Hanson                           )
                                              )        Chapter 13
    Debtors,                                  )
                                              )        Objection to Confirmation filed by Home
Home Point Financial Corporation              )        Point Financial Corporation
                                              )
    Creditor,                                 )
                                              )

                           OBJECTION TO CONFIRMATION


       Comes now Home Point Financial Corporation (“Creditor”) by its attorney and

for its objection to confirmation states as follows:

       1.   Home Point Financial Corporation is the holder of a Mortgage and Note

secured by real property located at 6933 Meadowlark Ln, Shawnee, KS 66226. Said

property is listed by the Debtors as an asset of the bankruptcy estate.

       2.   The approximate prepetition arrearages owed to Creditor are $34,720.46.

The approximate total pay off due to Creditor under the note is $440,692.45.

       3.   The Chapter 13 Plan lists the pre-petition arrearages owed to Creditor as

$0.00. Creditor is owed approximately $34,720.46 in pre-petition arrearages.



       WHEREFORE, Home Point Financial Corporation prays confirmation of the plan

filed by the Debtors be denied, that this case be dismissed for failure to propose a

confirmable plan; and for such further orders as the Court deems just and proper.



                                         1                              MS 197792.399842 BK
                Case 19-20809      Doc# 28     Filed 05/30/19       Page 1 of 3
Dated May 30, 2019


                                   Respectfully Submitted,
                                   Millsap & Singer, LLC

                                   /s/ Muhammad Esa Ahmed
                                   Cynthia M. Kern Woolverton, #21445
                                   Stewart C. Bogart, #26836
                                   Muhammad Esa Ahmed, #28153
                                   612 Spirit Drive
                                   St. Louis, MO 63005
                                   Telephone: (636) 537-0110
                                   Facsimile: (636) 537-0067
                                   bkty@msfirm.com

                                   Attorneys for Home Point Financial
                                   Corporation




                                   2                        MS 197792.399842 BK
             Case 19-20809   Doc# 28   Filed 05/30/19   Page 2 of 3
                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed
electronically on May 30, 2019, with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court pursuant to CM/ECF as set out
on the Notice of Electronic filing as issued by the Court or in the alternative has been
served by depositing a true and correct copy of same enclosed in a postage prepaid,
properly addressed envelope, in a post office official depository under the exclusive
care and custody of the United States Postal Service within the state of Missouri on
those parties directed by the Court on the Notice of Electronic Filing issued by the
Court as required by the Federal Rules of Bankruptcy Procedure and the Local Rules
of the United States Bankruptcy Court.

                                            /s/ Muhammad Esa Ahmed



Electronic Mail Notice List

The following is the list of attorneys who are currently on the list to receive e-mail
notices for this case.

       Jason C. Amerine

       William H Griffin

       Office of the United States Trustee


Manual Notice List

The following is a list of parties who are not on the list to receive e-mail notices for this
case (who therefore require manual noticing).

       Jon Chad Hanson
       Thadeesa Mae Hanson
       6933 Meadowlark Lane
       Shawnee, KS 66226




                                          3                           MS 197792.399842 BK
                Case 19-20809       Doc# 28    Filed 05/30/19     Page 3 of 3
